            Case 1:19-cr-00686-CM Document 59 Filed 04/27/21 Page 1 of 2


                              ..ADAMS   & COMMISSIONG urJ

                               US.DC SJ!>W NEYS AT   LAW
6'5 BR O A DW AY SUITE 71 5                                                        MA R-I IN E. A D AMS
N EW Y OR K . N Y 1 0006
T EL: 2 I 2-430-6590
                               OOCUMENr                                    K ARLOFF C. CO MM ISSIO NG
                                                                A D MITTED TO P RACTICE IN N EW Y OR K
FAX 2 1 2·98 1-3305            ELECl'R.ONICALLY FIL                             WWW .AMC M L AW. CO M




Hon. Colleen McMahon
United States District Judge
Daniel Pah·ick Moynihan Courthouse
Southern Dish·ict of New York
500 Pearl Street
New York, NY 10007

Re: United States v. Brandon Seegers, et al. 19 Cr. 686 (CM) - Request for modification
    of bail                                                           ' ;           l
                          • r    I '                               I
Dear Judge McMahon:

I write to request that the Court ~odify Mr. Seegers' conditions of bail from baroe
detention to imposition of a curfew ~ Neither Pretrial Services nor the government oppose
this request. At the time of his arrest, Mr. Seegers was granted bail, subject to the
following conditions: $50,000 Personal Recognizance Bond, signed by one financially
responsible person; travel restricted to SDNY /EDNY; all tTavel docum ents surrendered
and travel documents (and no new applications); pretrial supervision as directed by
Pretrial Services; Drug testing/ treatment as directed by pretrial services; home detention;
location monitoring; defendant to continue or seek employment, or start education
program.

The modification is necessary to allow Mr. Seegers to start working again in his
grandfather's (General Jeter) pest control company, Redcap Exterminating, and also
allows him to perform errands for Mr. Jeeter who has been suffering from cancer for the
past 3 years. fn the last year and a half, Mr. Jeeter has been unable to walk without the
use of a walker or wheelchair. Mr. Seegers has worked" off the books" in order to sustain
Mr. Jeeter' s business.

Typically, Mr. Seegers worked 5 days per week at Redca p Ex terminating . Because of Mr.
Seegers' ankle monitor, customers would report to Mr. Jee ter that they were
uncomfortable with Mr. Seegers servicing their home. As a result, the business began
losing customers, and Mr. Seegers stopped working.

Mr. Seegers has been visiting Mr. Jeeter at home, and has at times performed errands for
him, like going to the grocery store. However, Pretrial Services in New Jersey has told
         Case 1:19-cr-00686-CM Document 59 Filed 04/27/21 Page 2 of 2




him that because his conditions of bail require home detention, he is not allowed to
perform these errands, and would only be able to do so if bail were modified to a curfew.

With the exception of a suimnons issued to Mr. Seegers on January 22, 2021, in which he
was stopped by a Union City Police Officer and found to be in possession of under 50
grams of marijuana, Mr. Seegers has complied with all conditions of bail Mr. Seegers is
currently enrolled in a GED program, and has also enrolled in a job training program
with Exodus Transitional Community. Despite issuance of the summons, Mr. Seegers
has shown substantial compliance with his conditions of bail, as well as focus and
diligence regarding his work at Redcap Exterminating.

Accordingly, we request that the Court modify the conditions of bail and impose a
curfew .


RespectfulJy Submitted,
~~~ ~ . . ; ; ? ~
Karloff C. Commissiong, Esq.

cc:    A. U.S.A. Michael Herman (Via Electronic Mail)




                                            2
